Citation Nr: 1213513	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1956 to August 1960 and January 1962 to January 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file was then transferred to the RO in Denver, Colorado.  The rating decision had denied, in relevant part, the Veteran's request to reopen his previously denied claims for service connection for a left knee disorder and a right knee disorder on the grounds of no new and material evidence. 

In August 2010 the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in Denver, Colorado.  A transcript of the hearing is of record.  The record was held open for 30 days; however no additional evidence was received.  

In February 2011 the Board determined that new and material evidence had been submitted to reopen the claims for service connection and then remanded these claims for further development.   The requested development has been completed, and the case was returned to the Board.  No further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A right knee disorder was not incurred in service and is unrelated to service. 

2.  A left knee disorder was not incurred in service and is unrelated to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for a left knee disorder are not met. 
38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the appellant with pre-adjudication notice by letter dated in March 2006.  Additionally, VA obtained service treatment records (STRs), assisted the Veteran in obtaining evidence in the form of private treatment reports and VA treatment reports, requested records from the Social Security Administration (SSA) and informed the Veteran of their unavailability, and afforded the Veteran the opportunity to give testimony before the Board.  The Board observes that the Veteran and his representative discussed during his hearing the Veteran's report that he had original STRs; however, although the record was held open for the Veteran to submit these records, he did not submit any additional evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   The Board further observes that in a February 2008 statement, the Veteran requested that in-patient treatment reports for his knees from the service hospital in Bitburg, Germany be requested.  Although the record does not reflect a specific request for the reported hospital records, the Board finds that the STRs of record are complete such that no in-patient treatment records from a service hospital in Germany are missing:  the record already includes treatment records from Bitburg and, as will be discussed extensively below, the Board finds the report of treatment is not credible.   Furthermore, VA afforded the Veteran a VA joints examination in May 2011 with a nexus opinion.  The Board has reviewed the VA examination report and its opinion and finds that it is adequate for a decision in this matter because it was based on a physical examination; a review of the Veteran's pertinent medical history; and consideration of the Veteran's subjective complaints; and included a detailed rationale for all opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Board does not know of any additional relevant, available evidence which has not been obtained.  Accordingly, the Board finds that VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.





Service Connection

The Veteran seeks service connection for a right knee disorder and a left knee disorder.  In his statements, the Veteran has reported that he injured his knees in a fall in service and that he has experienced pain continuously since.   

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service or, if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis may be presumed to have been incurred in service if it becomes manifest to a degree of ten percent or more within one year of the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a). 

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)(The Board must review the entire record, but does not have to discuss each piece of evidence). 

Preliminarily, the Board notes that while the Veteran had active duty service during the Vietnam War era, there is no allegation by the Veteran or other evidence of combat service, so the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case. 

As for the merits of the Veteran's claims for service connection, a review of the service treatment reports finds an August 1974 request for treatment for an "injured" knee.  The Veteran had fallen getting into an aircraft.  The treatment entry does not indicate which knee; however a September 1974 x-ray study report indicated the right knee was within normal limits.  The Veteran was prescribed aspirin and rest.  In August 1975 the Veteran sought treatment for the left knee only.  An x-ray study report of record found the left knee to be normal, and the Veteran was prescribed pain medication.  There were no other treatment request for either knee for the remainder of service.  An August 1980 Report of Physical Examination, prepared for retirement, found the lower extremities clinically normal.  A Report of Medical History, also dated in August 1980 and prepared for retirement, bears a negative reference for the inquiry about whether the Veteran had or ever had a trick or locked knee or broken bones.  The Veteran indicated in the positive for whether he had ever been a patient in a hospital and the full explanation given pertained entirely to his low back disability, for which he was later granted service connection.  Therefore, while the Veteran did seek medical treatment for each knee in 1974 and in 1975, there is no evidence of any chronicity of right knee or left knee symptoms in service.  Indeed, the Veteran completed the remainder of his military service without further incident. 

In various statements throughout the record, the Veteran reported having fallen such that he injured his right and left knees in service.  The Board has considered these statements, but finds them to be not credible because these statements contradict each other and are not supported by the objective record.  The Veteran has been inconsistent as to when the fall occurred, the manner of the fall, and the treatment associated with the fall.  In the March 2006 statement of claim, the Veteran specified that he fell in the latter week of April 1969 while on assignment in Thailand.  He explained that as he was climbing down a ladder on the flight line, a plane taxied by and the exhaust blast knocked him off the ladder, causing him to fall on the right knee and twist his left knee backwards on the bottom rung of the ladder.  He reported he did not seek treatment in Thailand, but instead sought treatment after returning to Kansas in May 1969.  See also March and May 2006 VA treatment records (histories of pain since injuries in 1969).  However, in November 2005, the Veteran reported left knee pain since injuring the left knee as a result of a fall in 1971, and in January 2008, the Veteran reported that the fall causing his chronic pain occurred in April 1967 while he was stationed in Libya, and he reported that he received treatment for the pain while stationed in Bitburg, Germany.  See November 2005 VA treatment record; January 2008 substantive appeal.  The Veteran has also submitted statements from his spouse and a former service colleague, indicating that he injured the knees in April 1967 while he was stationed in Libya, either while evacuating people and supplies in Libya or while on the gunnery and bombing range.  See October 2007 lay statement; February 2008 spouse statement.  In the final version of the fall, the Veteran reported to the May 2011 VA joints examiner that he injured his right knee in 1967 in Libya when he was standing atop of the plane checking for leaks when he was blown to the ground by another plane's exhaust.  He treated the knee pain with ice and underwent an x-ray study in 1969 when he was informed the x-ray study found spurring.  To this examiner the Veteran attributed his bilateral knee pain to the jumping from planes that was a regular manner of his.   

The Board finds that the inconsistent versions of how, when, and where the Veteran experienced a fall and received treatment too varied to be credible.  The Veteran reported several different years (1967, 1969, and 1971) in addition to different locations (Thailand and Libya) compounded with different series of events(coming down a ladder, standing on top of a plane, on a gunnery and bombing range, evacuating people from an airbase) followed by different places of treatment (the airbase in Kansas, self-treatment, x-rays in 1969, or inpatient care in Bitburg, Germany).  The Board cannot reconcile these different accounts in the Veteran's favor, and so, finds these varying reports to be not credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

As well, the Board observes that in service the Veteran sought treatment regularly, to include for his chronic low back pain, which often included suspected sciatica.  The Veteran demonstrated by his behavior of seeking out medical treatment that he knew how to get medical treatment and to seek out medical treatment for pain and discomfort.  The Veteran was repeatedly placed on temporary profiles, in particular in the last five years of his service, so that he did not have to participate in running and lifting, as a result of his chronic low back strain.  The Board notes that bilateral knee pain or chronic bilateral knee symptomatology is not mentioned in these treatment reports or on the temporary profiles.  The Board cannot reconcile the Veteran's general statements of living with bilateral knee pain chronically in service with his behavior of regularly seeking medical attention for his low back and other disorders and only complaining about those other disorders.  Therefore, the Board finds the Veteran did not experience chronic bilateral knee pain and symptoms in service.   

There is also no credible evidence of any continuity of symptomatology after service.   There is no record of any complaints, diagnosis, or treatment for bilateral knee pain post-service until 1992, though the record includes medical treatment reports dated from the 1980's forward.  Once again the Veteran sought medical treatment for a variety of disorders, to include hemorrhoids, an ant bite to the left leg (September 1982) and the low back disorder, with sciatica; however, there was no complaint for treatment of pain in the bilateral knees until August 1992, nearly 12 years after retirement from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

The August 1992 treatment report is admittedly difficult to read, being handwritten; however the Veteran did complain about left knee pain and right knee pain "lately."  The service clinician assessed DJD (degenerative joint disease).  In an October 1992 physical therapy evaluation, from the same service clinic that treated the Veteran as a retiree, the physical therapist noted that the Veteran reported that other than his back, which he reported had an 1975 onset, the other complaints of multiple joint complaints (including the knees) had a recent onset of August 1992.  An x-ray study found the knees within normal limits.  The Board finds that the Veteran's statements, and that of his wife, of having experiencing continuous bilateral knee pain since service cannot be reconciled with his statements to clinicians in 1992.  The preponderance of the evidence is accordingly against a finding of continuity of symptomatology.  

The issue remaining is whether the current right knee and left knee disorders, assessed as osteoarthritis in April 2004 and a torn meniscus in each knee in March 2006, first diagnosed after service are related to service.  As noted earlier, the Veteran maintains that his current right knee and left knee disorders are related to the described fall in service. 

Under certain circumstances, a layperson is competent to identify a simple medical condition.  The Board points out that arthritis is a non-observable pathological process that is clearly beyond the expertise of a layperson to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Arthritis is articular rheumatism or inflammation of a joint.  Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994).  See also Greyzck v. West,  
12 Vet. App. 288, 291 (1999) ("osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease"); Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening"). 

The specific nature of arthritis cannot be established solely by personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that it is not a simple medical condition that a lay person is competent to identify.  As no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer a medical diagnosis or an opinion on medical causation, and to the extent the Veteran statements are offered as evidence of a diagnosis or medical causation, the statements are not competent evidence and the statements necessarily are excluded as evidence in support of the claim. 

The medical evidence confirms that the Veteran has right knee and left knee disorders, the right knee having undergone a total knee replacement in March 2009 and the left knee an excision of medial meniscus cyst and an Oxford medial hemiarthroplasty in May 2007; however, there is no competent medical evidence of a nexus to service.  On the contrary, according to the May 2011 VA examiner, the Veteran's right and left knee disorders are less likely than not related to service.  The VA examiner noted the service treatment reports do not contain any treatment reports of the reported fall or of a chronic knee disorder, the Veteran denied knee trouble on his 1980 separation Report of Physical Examination, and the Veteran did not seek medical attention for his right and left knees post-service until 1992, when an x-ray study found both knees normal.  The Board finds this opinion, which was based on a thorough review of the claims file and the Veteran's medical history, and included a detailed rationale for the opinion, to be highly probative evidence against the Veteran's claim.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999).

The preponderance of the evidence is accordingly against a finding of service connection under 38 C.F.R. § 3.303(b) for a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply. 

As for service connection as a chronic disease under 38 C.F.R. §§ 3.307(a) and 3.309(a), there is no evidence of arthritis to a compensable degree in the year after service, so service connection under the presumptive provisions of 38 C.F.R. 
§§ 3.307(a) and 3.309(a) is not warranted. 

As there is no probative evidence of record that is favorable to the claim, the preponderance of the evidence is against the claim on any basis authorized by statute.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a favorable outcome. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


